DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The arguments/amendments submitted 12/14/2020 have been entered.  Claims 1-5, 11-15, and 21-25 remain pending.
The Prior Art is:
Vavik, U.S. Patent Publication 2019/0145202, hereinafter referred to as Vavik
Northam et al., U.S. Patent Publication 2017/0226813, hereinafter referred to as Northam
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. 
Regarding Claims 1, 11, and 21, Applicant argues that Vavik does not disclose the limitations of the claims in question because it is directed to a different type of pressurized mud cap drilling (PMCD) that is unfeasible and unsafe.  Applicant specifically argues that the embodiments of Vavik are directed to a system which does not include the same types of annular sealing systems for use with a riser and utilizes flow injection systems in a manner which Applicant believes to be unsafe and impractical.  Examiner notes that there does not appear to be any substantial information presented which would render the operation of the Vavik PMCD system non-operative, noting that the use of specific features in a manner different from how they are used in the instant application or in some generalized cases does not constitutes the system being non-operative.  Additionally, as the system of Vavik is assumed operative, additional features which relate to it being a “different” type of mud cap drilling are seen as moot, as there is no detail presented in the claims which would actively prevent Vavik’s form of mud cap drilling from meeting the generic limitations laid out in the background of the instant specification, the claims, and the arguments detailed conventional versus mud cap drilling in the provided arguments.  If a 
Additionally, Applicant argues that the amended limitation of surface backpressure controlling an effective injection rate of weighted mud into the annulus as not being taught by Vavik is likewise seen as unpersuasive.  While Examiner agrees that the manner in which the surface backpressure is applied in Vavik is different from what is presented in the instant specification, the claim is too vague so as to require any specific positive action be taken.  In the context of Vavik, as the applied surface back pressure necessarily facilitates the pumping/injection of sacrificial fluids (Paragraphs 0033, 0034), such a general step is seen as reading on the limitation of controlling the injection rate using the surface backpressure.  If a more specific step related to using the surface back pressure is intended, such a recitation would be required.  The examiner acknowledges that this is a broader interpretation than Applicant’s. However examiners are not only allowed to apply broad interpretations, but are required to 
Additionally, Applicant argues that it would not have been obvious to modify Vavik using the teachings of Northam as it related to the operation of a choke valve using a controller.  Applicant argues that the modification would be improper as the two references are not analogous art, however, Examiner notes that both references relate to pressure control for a drilling system, wherein Northam expressly discloses that the choke control system is usable in both managed pressure and mud cap drilling (Paragraph 0028).  The fact that details of the two references are different does not qualify them as being non-analogous as they both expressly relate to mud cap drilling and pressure control systems.  Examiner notes that additional details related to Northam being used for managed pressure drilling are seen as unpersuasive, as Northam expressly teaches that while the system is usable in a managed pressure system, it is likewise usable in mud cap drilling systems (Paragraph 0028).  Additional arguments that Northam does not disclose the specifics of the mud cap drilling operation are seen largely as being piecemeal analysis.  While Northam does not disclose all the limitations of instant Claim 1, it is merely being relied upon as teaching the use of a mud cap drilling choke controller which is usable in a stepwise function to regulate flow based on certain wellbore conditions.  As such, arguments that it does not disclose all features of the instant claims are seen as unpersuasive, noting one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Additional arguments related to the included amendment for surface back pressure control are seen as unpersuasive in view of the above response.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-15, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Vavik (2019/0145202) in view of Northam et al., U.S. Patent Publication 2017/0226813, hereinafter referred to as Northam.
Regarding Claim 1, Vavik discloses a method of safe pressurized mud cap drilling (PMCD) comprising:
Determining a set point for a surface back pressure choke manifold (MPD manifold 30 having multiple pressure control valves 31 which are used for automated control of a surface backpressure; Paragraphs 0033, 0031; Examiner notes that in the absence of a more specific qualifier as to how the set 
Injecting a sacrificial fluids into a drill string disposed in a wellbore (Paragraph 0034);
Injecting a weighted mud into an annulus surrounding the drill string (down booster line 11; Paragraph 0034);
Monitoring a surface back pressure using a control system (using a programmable logic controller 35 to receive input to regulate valve operation controlling the surface back pressure; Paragraphs 0033, 0034) wherein surface back pressure controls an effective injection rate of weighted mud into the annulus (as detailed above, in the context of applying a specific controlled surface back pressure, such a pressure necessarily affects/controls the injection rate of the weighted mud; Paragraphs 0033, 0034).
While Vavik discloses the actuation of the choke manifold using the controller to regulate the surface back pressure, wherein the automated controller  it does not expressly disclose the specific relationship between opening and closing the chokes based on detected backpressure.  Additionally, Examiner notes that in the context of the controller, when the system is in a state of equilibrium (i.e. the surface back pressure is stable at a constant value), such a condition would intrinsically include maintaining the position of the choke valves for at least some small period of time.
Additionally, Northam teaches the use of a method of mud cap drilling (Paragraph 0028), wherein a controller may be used to regulate a choke valve (80) such that the valve may be closed in a stepwise manner when a measured surface back pressure exceeds a given set point (as seen in Figure 3B, as the surface back pressure increases, the choke position is gradually actuated toward a closed position increasing the flow rate of injected fluid; Paragraphs 0060, 0061), and when the surface back pressure falls below a set point (as seen with the rapid drop in Figure 3B), the choke may be opened in a stepwise manner, decreasing the injection rate of fluid (Paragraphs 0059-0061).

Regarding Claim 2, Vavik further discloses that the set point is determined based on user input and well conditions (as it collects data from either calculated or measured flow rate in the system to create a relative balanced over pressure; Paragraph 0034).
Regarding Claim 3, Vavik further discloses that the sacrificial fluid may be sea water (Paragraph 0034).
Regarding Claim 4, Vavik further discloses that the weighted mud comprises a fluid and a weighting agent (as Vavik discloses that the heavier fluid used is mud, such a condition necessarily includes a fluid and a weighting agent in the absence of any specific qualifier as to what would constitute a weighting agent; Paragraph 0034).
Regarding Claim 5, Vavik further discloses that the mud circulation may occur at a substantially constant rate when using PMCD mode (Paragraph 0030).
Regarding Claim 11, Vavik discloses a method of safe pressurized mud cap drilling (PMCD) comprising:
Determining a lower limit and an upper limit for a surface back pressure choke manifold (MPD manifold 30 having multiple pressure control valves 31 which are used for automated control of a surface backpressure; Paragraphs 0033, 0031; Examiner notes that in the absence of a more specific 
Injecting a sacrificial fluids into a drill string disposed in a wellbore (Paragraph 0034);
Injecting a weighted mud into an annulus surrounding the drill string (down booster line 11; Paragraph 0034);
Monitoring a surface back pressure using a control system (using a programmable logic controller 35 to receive input to regulate valve operation controlling the surface back pressure; Paragraphs 0033, 0034) wherein surface back pressure controls an effective injection rate of weighted mud into the annulus (as detailed above, in the context of applying a specific controlled surface back pressure, such a pressure necessarily affects/controls the injection rate of the weighted mud; Paragraphs 0033, 0034).
While Vavik discloses the actuation of the choke manifold using the controller to regulate the surface back pressure, wherein the automated controller  it does not expressly disclose the specific relationship between opening and closing the chokes based on detected backpressure.  Additionally, Examiner notes that in the context of the controller, when the system is in a state of equilibrium (i.e. the surface back pressure is stable at a constant value), such a condition would intrinsically include maintaining the position of the choke valves for at least some small period of time.
Additionally, Northam teaches the use of a method of mud cap drilling (Paragraph 0028), wherein a controller may be used to regulate a choke valve (80) such that the valve may be closed in a stepwise manner when a measured surface back pressure exceeds a given upper limit (as seen in Figure 3B, as the surface back pressure increases, the choke position is gradually actuated toward a closed position increasing the flow rate of injected fluid; Paragraphs 0060, 0061), and when the surface back 
Therefore, it would have been obvious to modify the method of Vavik to include using a controller to open/close choke valves in response to specific changes in surface back pressure about a desired upper and lower limits as taught by Northam.  Doing so merely constitutes a standard practice for choke actuation for a mud cap drilling system (Paragraphs 0059-0061).  Additionally, Examiner notes that in the absence of a more specific qualifier for the selection of a set point, such a limitation is being interpreted broadly.  As seen in Figure 3B of Northam, as the choke is closed in accordance with increasing surface back pressure, there is reached some arbitrary set point, after which a large drop is detected which then requires opening of the choke to re-stabilize the backpressure curve.  
Regarding Claim 12, Vavik further discloses that the set point is determined based on user input and well conditions (as it collects data from either calculated or measured flow rate in the system to create a relative balanced over pressure; Paragraph 0034).
Regarding Claim 13, Vavik further discloses that the sacrificial fluid may be sea water (Paragraph 0034).
Regarding Claim 14, Vavik further discloses that the weighted mud comprises a fluid and a weighting agent (as Vavik discloses that the heavier fluid used is mud, such a condition necessarily includes a fluid and a weighting agent in the absence of any specific qualifier as to what would constitute a weighting agent; Paragraph 0034).
Regarding Claim 15, Vavik further discloses that the mud circulation may occur at a substantially constant rate when using PMCD mode (Paragraph 0030).
Regarding Claim 21, Vavik discloses a method of safe pressurized mud cap drilling (PMCD) comprising:

Injecting a sacrificial fluids into a drill string disposed in a wellbore (Paragraph 0034);
Injecting a weighted mud into an annulus surrounding the drill string (down booster line 11; Paragraph 0034);
Monitoring a surface back pressure using a control system (using a programmable logic controller 35 to receive input to regulate valve operation controlling the surface back pressure; Paragraphs 0033, 0034) wherein surface back pressure controls an effective injection rate of weighted mud into the annulus (as detailed above, in the context of applying a specific controlled surface back pressure, such a pressure necessarily affects/controls the injection rate of the weighted mud; Paragraphs 0033, 0034).
While Vavik discloses the actuation of the choke manifold using the controller to regulate the surface back pressure, wherein the automated controller  it does not expressly disclose the specific relationship between opening and closing the chokes based on detected backpressure.  Additionally, Examiner notes that in the context of the controller, when the system is in a state of equilibrium (i.e. the surface back pressure is stable at a constant value), such a condition would intrinsically include maintaining the position of the choke valves for at least some small period of time.
Additionally, Northam teaches the use of a method of mud cap drilling (Paragraph 0028), wherein a controller may be used to regulate a choke valve (80) such that the valve may be closed in a stepwise manner when a measured surface back pressure exceeds a given upper limit until the pressure 
Therefore, it would have been obvious to modify the method of Vavik to include using a controller to open/close choke valves in response to specific changes in surface back pressure about a desired set point and upper/lower ranges as taught by Northam.  Doing so merely constitutes a standard practice for choke actuation for a mud cap drilling system (Paragraphs 0059-0061).  Additionally, Examiner notes that in the absence of a more specific qualifier for the selection of a set point, such a limitation is being interpreted broadly.  As seen in Figure 3B of Northam, as the choke is closed in accordance with increasing surface back pressure, there is reached some arbitrary set point, after which a large drop is detected which then requires opening of the choke to re-stabilize the backpressure curve.  
Regarding Claim 22, Vavik further discloses that the set point is determined based on user input and well conditions (as it collects data from either calculated or measured flow rate in the system to create a relative balanced over pressure; Paragraph 0034).
Regarding Claim 23, Vavik further discloses that the sacrificial fluid may be sea water (Paragraph 0034).
Regarding Claim 24, Vavik further discloses that the weighted mud comprises a fluid and a weighting agent (as Vavik discloses that the heavier fluid used is mud, such a condition necessarily includes a fluid and a weighting agent in the absence of any specific qualifier as to what would constitute a weighting agent; Paragraph 0034).
Claim 25, Vavik further discloses that the mud circulation may occur at a substantially constant rate when using PMCD mode (Paragraph 0030).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547.  The examiner can normally be reached on Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676